United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
T.B., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Chicago, IL, Employer
)
___________________________________________ )

Docket No. 10-767
Issued: November 15, 2010

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated August 7, 2009, denying her request for
further merit review of her claim. Because more than 180 days elapsed between the most recent
merit decision of June 12, 2009 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 27, 2009 appellant, then a 42-year-old mail clerk, filed an occupational
disease claim alleging that she sustained bilateral ganglion cysts in the performance of duty. She
became aware of the disease or illness on February 14, 2007. Appellant stopped work on
April 6, 2002.

In a March 5, 2009 statement, appellant indicated that her injury began on December 14,
2007 when she was instructed to attend an impartial medical examination regarding another
claim. She alleged that the physician performed various tests on her hands and wrists and that,
later, she experienced pain and was diagnosed with bilateral ganglion cysts.
In a letter dated March 11, 2009, Sheila Spane, a health and resources management
specialist, controverted the claim. She stated that appellant had a prior claim under File
No. xxxxxx279. She noted that appellant retired on disability effective April 21, 2008.
By letter dated March 23, 2009, the Office informed appellant of the evidence needed to
support his claim and requested that he submit additional evidence within 30 days.
In a May 13, 2008 report, Dr. Perry Rudich, a Board-certified diagnostic radiologist,
diagnosed bilateral wrist ganglion cysts. In a June 26, 2008 ultrasound examination, he
diagnosed mild left median nerve entrapment and probable mild right median nerve entrapment.
In an April 7, 2009 report, Dr. Samuel J. Chmell, a Board-certified orthopedic surgeon,
noted treating appellant since August 1, 1995. He advised that she was diagnosed with multiple
tendinitis/enthesopaty, carpal tunnel syndrome and wrist sprain. Dr. Chmell advised that these
conditions were accepted by the Office and appellant continued to experience hand and wrist
pain. He related that, on December 14, 2007, appellant was examined by an Office physician
who painfully manipulated and forced both wrists into positions that they had not been in for
many years. Dr. Chmell opined that because her wrists were forced into these positions,
additional trauma was sustained and ganglion cysts ensued.
In a decision dated June 12, 2009, the Office denied appellant’s claim. It found that the
injury did not occur in the performance of duty. It found that none of the medical evidence
established the cause of the bilateral ganglion cysts to be the December 14, 2007 examination.1
On June 25, 2009 appellant requested reconsideration. She alleged that during her
December 14, 2007 impartial medical examination, the x-ray technician performed a series of
x-rays on both hands. Appellant alleged that her wrists were painfully forced into awkward
positions. Thereafter, she experienced burning sensations, numbness and tingling and developed
a protruding lump on each of her hands and wrists. Appellant was diagnosed with dorsal
ganglion cysts of the right and left wrists and enclosed pictures of hand positions during the
examination.2
By decision dated August 7, 2009, the Office denied appellant’s request for
reconsideration without a review of the merits, finding that her request was insufficient to
warrant further merit review.

1

The Office indicated that appellant had a separate claim under No. xxxxxx279. Matters pertaining to claim
number xxxxxx279 are not before the Board on the present appeal.
2

Appellant stated that she was submitting a May 13, 2008 results of x-ray examination with her request. No
May 13, 2008 report accompanied the reconsideration request.

2

LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,3 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.5
ANALYSIS
Appellant disagreed with the Office’s June 12, 2009 decision, which denied her claim for
ganglion cysts. She requested reconsideration on June 25, 2009. The underlying issue on
reconsideration was medical in nature, whether appellant submitted sufficient medical evidence
to establish that her ganglion cysts was sustained during her medical evaluation of
December 14, 2007. The Board finds that she did not provide any relevant or pertinent new
evidence warranting further merit review.
On reconsideration, appellant argued that her ganglion cysts were caused by the awkward
positions in which her hands and wrists were placed by an x-ray technician during an impartial
medical examination on December 14, 2007. Her contentions are not relevant to the issue of her
claim as it is medical in nature and must be established by probative medical evidence.6
Appellant’s assertions also do not show that the Office erroneously applied or interpreted a
specific point of law and they do not advance a relevant legal argument not previously
considered by the Office.

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b).

5

Id. at § 10.608(b).

6

Robert P. Mitchell, 52 ECAB 116 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Alan G.
Williams, 52 ECAB 180 (2000).

3

Appellant also submitted photographs of the positions in which her hands were placed
during the examination. This evidence is not relevant to the issue of her claim for an injury in
the performance of duty, as this underlying issue is medical in nature. The submission of
evidence that is not relevant to the particular issue involved does not constitute a basis for
reopening a case.7
Consequently, the evidence and argument submitted by appellant on reconsideration does
not satisfy any of the three regulatory criteria, noted above, for reopening a claim for merit
review.
On appeal appellant reiterated her disagreement with the Office’s denial of her claim.
The Board notes that it only has jurisdiction to consider whether the Office properly denied
further merit review of the claim. To the extent that appellant is arguing that her ganglion cysts
arose as a consequential condition of her multiple tendinitis condition, that is not an issue in the
present appeal.8
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

7

Id.

8

This decision of the Board does not preclude appellant from pursuing matters pertaining to other claims not
presently before the Board. The Board also notes that, subsequent to the Office’s August 7, 2009 decision, appellant
submitted additional evidence. The Board has no jurisdiction to review this evidence for the first time on appeal. 20
C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

4

ORDER
IT IS HEREBY ORDERED THAT the August 7, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

